United States Court of Appeals
                      For the First Circuit


No. 16-1377

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        MARSHALL H. DION,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                              Before

                   Lynch, Thompson, and Barron,
                          Circuit Judges.


     Henry B. Brennan, with whom Brennan & Associates was on brief,
for appellant.
     John-Alex Romano, Attorney, Criminal Division, Appellate
Section, U.S. Department of Justice, with whom Carmen M. Ortiz,
United States Attorney, Leah B. Foley, Assistant United States
Attorney, Leslie R. Caldwell, Assistant Attorney General, and
Sung-Hee Suh, Deputy Assistant Attorney General, were on brief,
for appellee.


                           June 8, 2017
           THOMPSON, Circuit Judge.            Marshall H. Dion moved to

suppress evidence taken from a warrantless search of his truck.

After the district judge denied that motion and his subsequent

motion   for   reconsideration,     Dion   conditionally     pled     guilty,

reserving his right to challenge the rulings on appeal. We affirm.

I.   BACKGROUND

           As is our usual practice, we take the facts from the

district   court's    decision    and   from    the   suppression    hearing,

presenting them in the light most compatible with the district

court's ruling.      See, e.g., United States v. McGregor, 650 F.3d
813, 816 (1st Cir. 2011).        Given the importance of certain facts

to our analysis, we ask the reader to bear with us as we wade

through the minutiae.

                  A Cross-Country Road Trip Interrupted

           On June 18, 2013, on Interstate 70 in Kansas, Officer

Nicholas Blake ("Blake"), of the Police Department of Junction

City,    Kansas,    pulled   seventy-eight-year-old        Dion     over   for

speeding. Blake, a ten-year veteran of the Department, is a canine

handler whose job, in part, is to detect illegal narcotics through

traffic stops.     After observing a trio of speeding vehicles - two

cars and a pickup truck - Blake clocked a reading of 79 mph, then

80 mph in the 75-mph zone. Blake explained that the radar provides

the speed of the largest and fastest target, meaning that of the




                                   - 2 -
three vehicles, the radar had latched onto the bigger pickup truck.

So he pursued the truck and pulled it over.1

          As he approached the stopped pickup truck from the

passenger side, Blake observed that the truck sported Colorado

plates and tinted windows on the cap of the truck's bed.         He

informed Dion (the driver and the car's only occupant) that he had

been traveling over the speed limit.   Dion responded that he had

been following traffic, then, as requested by Blake, produced his

Arizona driver's license.   Blake posed a few questions, prompting

Dion to explain that he was coming from Yardley, Pennsylvania,

where he had met with his certified public accountant ("CPA"), and

now was returning home to Tucson, Arizona.

          Moving right along, Blake informed Dion that he planned

to issue him a warning citation for speeding, and he asked Dion to

get out of the truck and sit in the front seat of the police

cruiser with him - this, Blake explained, was his normal procedure.

As they made their way back to Blake's cruiser, Blake asked whether

Dion had any weapons, and Dion answered he did not.     During the

walk to the cruiser, Blake peered into the back of the truck,

through the tinted window of the truck cap.    Dion, noticing this,




     1    Our review includes the video recording of the encounter
- Blake's cruiser was equipped with recording equipment that kicked
in at the inception of Blake's pursuit of Dion's truck and
continued through the roadside search of the truck. The recording
tracked what happened both inside the cruiser and out.


                               - 3 -
offered to let the officer look in his truck.                  Blake found this

"odd" and "suspicious" - based on his experience with "the innocent

motoring public," it was not normal behavior.

               Into the police cruiser they went.              Blake asked Dion

about what he did for a living, and Dion explained that he was

retired and did not worry about money.                Before Blake started to

run    Dion's       information    (driver's     license,    criminal    history,

registration information) through dispatch, Blake began preparing

the warning citation.             During this time, Blake followed up on

Dion's travel plans, listening with interest to the specifics of

Dion's trek to and from his CPA's office in Pennsylvania, what he

did while there, and why he made the journey.                Thinking it strange

that       Dion,    who   lived   in   Tucson,    Arizona,     would    travel   to

Pennsylvania to see a CPA, he asked Dion whether there are CPAs in

his hometown.        And because Yardley, Pennsylvania was unfamiliar to

Blake, he looked it up on Google Maps to check out the most likely

route of travel between that town and Tucson.                Based on his Google

search, Blake testified the travel route "was off," and "the

reasoning for [Dion's] travel seemed odd to [Blake]."                   Blake was

also mindful that the stretch of Interstate 70 upon which they sat

was    a    known    drug-trafficking     corridor.      And    all    the   while,

throughout the encounter, Blake observed Dion to be "extremely

nervous" (he could see Dion's "carotid artery pounding," and he




                                        - 4 -
also observed Dion's "pulse in the area of his stomach underneath

his shirt"), and this nervousness never abated.

          A few moments later, Dion asked Blake about the code he

used while talking with dispatch, and Blake explained he was using

military shorthand, prompting a conversation about Blake's prior

military service.    Blake asked Dion whether he had a criminal

record, and Dion offered that he had been arrested "for all kinds

of things."    By way of explanation, Dion told Blake that he had

been arrested for marijuana about twenty-five years ago.    Blake

sought more information about the charges against Dion, and Dion

explained that the charges were based on possession, telling Blake

he could check his record to confirm as much.

          At this point, Blake reiterated to Dion that he planned

to issue only a warning.    A conversation about the rules of the

road ensued:    the two men chatted about Dion being stopped for

speeding, and Dion's misguided assumption that following the flow

of traffic was fine, regardless of speed.         In an effort to

understand Dion's travel "story," Blake segued back into getting

information about Dion's journey and also delved further into

Dion's income source - Dion informed Blake that his income derived

from social security, his pension, and owning certain real estate

properties.    Dion added, he owns property in Arizona, Colorado,

and Massachusetts.




                               - 5 -
          Pivoting, Blake directed Dion's attention to Blake's

marijuana computer screen saver, explaining that Blake was looking

for "that" (i.e., drugs or contraband).   In response, Dion again

offered to let Blake search his truck ("You can look in my truck"),

then said it again, ("You can look in my truck.   You want to look

in my truck?"). Blake wanted to complete his collection and review

of Dion's information, but accepted the offer.    In a brief lull,

Dion freely gestured towards the computer screen and said "that"

(the picture of marijuana) was "twenty-five years ago" - and once

again told Blake he could check his truck, despite it being a

"losing proposition" (Dion's words).

          Soon after this exchange, Blake hit pause on his citation

drafting and called the El Paso Intelligence Center, identifying

himself and providing Dion's full name, date of birth, the location

of the stop, and the fact that the stop was for speeding.   It was

during this call that Blake heard from dispatch - the information

provided by dispatch confirmed that Dion did indeed have a criminal

record including charges related to both marijuana and cocaine.

Still on the line, the Intelligence Center reported that Dion had

been arrested not only for possession of a large quantity of drugs,

as Dion had told him, but also for drug trafficking, and once was

involved in a cash seizure.     Blake testified that Dion's "drug

trafficking history, which he obviously lied about," contributed

to Blake's rising suspicions.


                                - 6 -
           Dion asked what Blake had been searching, so Blake

answered that he had done an interstate criminal record check.

Eventually, Blake received information confirming that Dion’s

license   and    registration   were   legitimate,   so   Blake   radioed

dispatch to get a case number for the ticket he was writing up.

Blake reminded Dion he would be issuing a warning only and no fine

would be levied, then gave Dion back his paperwork.        Dion quipped,

"That's all I get?" and joked that he should get "lunch money."

Blake interjected that the stop was over - Dion was "no longer

being detained for speeding" - but added that Dion was "more than

welcome to" stick around and talk if he wanted to.

                         Time to Hit the Road?

           Apparently wanting to chat, Dion stayed in the cruiser

and continued bantering with Blake.       Dion freely observed that he

"could have shut [Blake] off at the very beginning," asked if he

was under arrest, and refused to answer Blake's questions.             He

mused: "I used to be in the business" and "did time for marijuana."

He continued, distinguishing dangerous drugs from the marijuana on

Blake's screen saver.     Blake told Dion he searches for travelers

who are "hauling" drugs.    The conversation continued, tackling the

topic of the legalization of marijuana.

           And then, once more, Dion offered Blake a look inside

the truck.      Dion said "sure" when Blake pressed for confirmation

that he had permission to search the truck.      Dion insisted he was


                                  - 7 -
"clean," and reminded Blake that he was "out of the business," and

Blake stated he would love to look in the truck if Dion would let

him.     Dion again agreed, but not without noting that, "normally,

[he] would bust [Blake's] balls like [Blake was] busting [Dion's],"

but declined to do so in a showing of appreciation for Blake's

military service.

            When they got out of the cruiser, they went to the truck

and Dion opened the window on the upper part of the back of the

truck.      Blake,   with   Dion's   permission,   opened   the   tailgate,

observing right off the bat deteriorating boxes, road atlases, and

a refrigerator - to use Blake's word, "junk."          But, according to

Blake and his experience, this was not just any junk:         it was what

he called a "cover load," or a bunch of items deliberately piled

up to disguise contraband.

            After Blake checked the back right wheel area, he again

surveyed the articles in the truck bed and asked Dion where the

truck and its contents were coming from.           Boston, answered Dion.

Blake testified he found it odd that the materials came from

Boston:    Dion had mentioned having a residence in Massachusetts,

but never indicated he had gone to Boston as part of this trip.

Blake sought and got Dion's permission to take things out of the

truck so he could look around.          Blake began combing through the




                                     - 8 -
pile of stuff, telling Dion that another officer was on his way2

and then asking again whether there were any weapons.      With the

then-recent Boston Marathon bombing in mind, Dion joked to Blake

that he had a backpack with some bombs in it - he quickly thought

better of it and clarified that he was not serious.

             Geary County Deputy Captain Coffman ("Coffman") then

arrived.     Blake filled him in on the information he had received

about Dion and his interaction with Dion to that point.        Blake

resumed his removal of items from the truck while Dion and Coffman

looked on.

             Dion grew antsy and told the officers "I'm trying to

make time."     Blake replied, "The longer I stand here and talk to

you about it, the longer it's going to take."    And Blake told Dion

he wanted to continue looking and would return everything to its

rightful place when he was done.   Dion said, "I thought I was being

nice giving you permission."      At that point, Blake told Coffman

that Dion revoked his consent, and both stopped searching the

truck.     When Blake returned to where Dion was standing, Dion told

him he wanted to head out.    Blake told Dion if he wanted to get a

move on, "that's fine," but "is it ok if I run my dog [who had

been sitting in the cruiser's backseat] on the truck?"    Dion said,

"Yeah."


     2    Earlier in the stop, another officer texted          Blake
offering to provide assistance, and Blake accepted.


                                 - 9 -
                          The Scene Continues

           Blake and his K-9 took a lap around the truck, during

which the K-9 detected the odor of narcotics at the driver's side

front wheel and front of the bed of the truck behind the cab.

Specifically, the dog indicated (he had a change in behavior) to

those locations, but did not alert (he did not bite, bark, or

scratch) - the difference being that the dog had detected the odor,

but not the source.      Blake and his dog looped back towards the

cruiser, and Blake reported to Dion, "He smells dope, bro."          Blake

asked   Dion   whether   he   had   any   cocaine,   heroin,   ecstasy,   or

marijuana, and Dion quickly answered "No" as to each.          Dion paused

and faltered when Blake asked whether Dion had large amounts of

U.S. currency in the truck - he said, "Pardon me?" before uttering

a few unintelligible words, then said he had about $6,000.

           At this point, another officer had joined Blake and

Coffman, and they climbed into the truck to continue the search.

Their search led them to a number of FedEx boxes containing what

amounted to almost $830,000.          Blake testified, "[b]ased off of

everything that had come up to that point, [he] believed that [the

money] was contraband, either used as a direct source or derivative

from the sale of narcotics or used to fund or buy drugs or some

type of contraband or criminal activity or both."

           In addition to the cash, the cops found a "Tucson-Boston"

trip to-do list/checklist, a list of state toll booths accepting


                                    - 10 -
Fast Lane payment, a spreadsheet containing business names and

contacts, and handwritten and type-printed trip and mileage logs

with stop locations, dates, times, gas totals and miles traveled,

and an older computer printout for earlier trips.                       They also

unearthed a Garmin GPS showing Dion's June 2, 2013 arrival in

Boston and travel to a self-storage center in North Reading,

Massachusetts, on June 3 and 6, 2013.

            Dion was arrested and the cash was seized.                  The record

is not crystal clear as to what he was charged with at that time,

but for our purposes on appeal, it does not matter; the Kansas

officers    sent       their   investigative    findings     to   authorities    in

Massachusetts, which led to those authorities looking into Dion

and   getting      a    search    warrant   for     Dion's    storage    unit    in

Massachusetts.         There, agents found 160 pounds of marijuana, drug

ledgers, and $11 million in cash.

                   Not in Kansas Anymore:         Proceedings

            A federal grand jury indicted Dion on September 5, 2013

- the charges were conspiracy to possess with intent to distribute

and to distribute more than 1,000 kilograms of marijuana in

violation   of     21    U.S.C.   §§   841(a)(1),    841(b)(1)(A)(vii),         846;

possession with intent to distribute marijuana in violation of 21

U.S.C. § 841(a)(1); and aiding and abetting in violation of 18

U.S.C. § 2.        Dion moved to suppress the evidence against him,




                                       - 11 -
arguing that it was acquired in violation of his Fourth Amendment

rights.    The government objected.

              The district court conducted an evidentiary hearing

before issuing an order denying the motion.                   The court found that

the   scope    and    duration    of    the     stop    were     reasonable,         Dion

voluntarily consented to the search, and probable cause existed to

support    resuming    the   search      in   the      wake    of       Dion's    consent

withdrawal.     Because the court's probable-cause determination was

"based only in part" on a K-9 indication, which Dion said was

unreliable, the court granted Dion leave to file a motion to

reconsider the probable-cause finding on that basis.                             Dion did

just that, moving for reconsideration because, in his view, the K-

9's   unreliable     indication    could      not   support         a   probable-cause

finding.    The district court denied the motion.3

              On October 15, 2015, Dion entered a conditional guilty

plea, reserving his right to appeal the denial of his suppression




      3   Even if Dion's proffered expert opinion regarding the
unreliability of the dog sniff was to be accepted, the court wrote,
it would not "mean that the alert by the K-9 is entitled to no
weight in the Court's probable cause analysis." The court took it
one step further, indicating that even putting aside the
reliability of the indication (mindful that the court's probable-
cause finding was based only in part on the K-9 indication),
probable cause for the search was supported by the court's previous
ruling as to voluntary consent, observations of Dion's demeanor,
the interactions with Dion, and the "cover load" discovered in the
truck.


                                       - 12 -
motion and motion for reconsideration.                After sentencing,4 this

timely appeal followed.

II.    DISCUSSION

               We review the district court's findings of fact in

connection with a suppression ruling for clear error and its legal

determinations de novo.           United States v. Dickerson, 514 F.3d 60,

65–66 (1st Cir. 2008) (citing United States v. Woodbury, 511 F.3d
93, 95 (1st Cir. 2007)).             We "will affirm the ruling if 'any

reasonable view of the evidence supports it.'"              United States v.

Polanco, 634 F.3d 39, 41–42 (1st Cir. 2011) (quoting United States

v. Bater, 594 F.3d 51, 55 (1st Cir. 2010)).               "Given the textured

nature       of    these   inquiries,     appellate    courts   must   proceed

circumspectly and with regard for the district court's superior

vantage point."        United States v. Espinoza, 490 F.3d 41, 46 (1st

Cir. 2007) (citing United States v. Zapata, 18 F.3d 971, 975 (1st

Cir.       1994)   (instructing    that   appellate    courts   reviewing   the

outcome of a motion to suppress must "exhibit great respect for

the presider's opportunity to hear the testimony, observe the

witnesses' demeanor, and evaluate the facts at first hand")).

               With this in mind, we address the arguments made in the

case before us.        Dion outlines his theory of the case as follows:

(1) the questioning by Blake in the cruiser impermissibly extended




       4       Dion was sentenced to 120 months' imprisonment.


                                      - 13 -
the duration and scope of the traffic stop; (2) as to the first

search, Dion did not voluntarily consent; (3) even if Dion gave

consent, it was withdrawn, and there was no probable cause for the

second/continued search of the truck; and (4) all evidence should

be suppressed as a result of the illegalities surrounding the stop

and the searches. At oral argument, Dion's counsel told this court

that the district court did not err in its "listing of the facts,"

but rather it erred in failing to include "all of the favorable

facts to the appellant."

     The government counters:    (1) Blake's conduct was within the

permissible scope of a traffic stop, including his questioning,

which was not unnecessary or part of a fishing expedition - and

even to the extent his questions were not related to the purpose

of the stop, the questions did not impermissibly extend the

duration of the stop; (2) even if Blake's questions extended the

duration of the stop, Blake had developed reasonable suspicion to

detain Dion; (3) the initial search of the truck was permissible

in light of Dion's voluntary consent; (4) the continuation of the

search after Dion withdrew his consent was permissible because

probable cause existed; and (5) suppression of the evidence is not

warranted because there were no constitutional violations during

the traffic stop.




                                - 14 -
          It   is    our   job   to    examine   these   arguments   and   the

constitutionality of what went down after the stop.5           As we get to

work, we consider the totality of the circumstances.

                1.    The Questioning in the Cruiser

          According to Dion, Blake's questions (more than forty of

them, by Dion's count) unreasonably elongated the stop beyond the

time necessary to issue the warning citation, and those questions

(part of a fishing expedition, he argues) were not related to the

purpose of the traffic stop.6          Blake taking the time to conduct a

Google Maps search for Yardley, Pennsylvania contributed to this,

Dion says. Dion cites Rodriguez v. United States, 135 S. Ct. 1609,

1614 (2015), and United States v. Pruitt, 174 F.3d 1215, 1221 (11th

Cir. 1999), to support his contention that Blake's questions should




     5    Before us, Dion does not challenge the initial stop of
his vehicle for speeding, instead focusing his appellate
contentions on Blake's post-stop actions, which Dion says exceeded
the permissible scope of a Terry stop. See Terry v. Ohio, 392
U.S. 1, 20 (1968).
      6   Dion also argued to the district court that Blake's order
to have Dion exit the vehicle and get into the cruiser expanded
the duration of the stop, but he does not make this point in
support of his arguments on appeal, so we do not address it. See
United States v. Sowers, 136 F.3d 24, 25 n.1 (1st Cir. 1998)("To
the extent that arguments made at the suppression hearing are not
renewed on appeal, we deem them abandoned." (citing United States
v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990))).
          Meanwhile, Dion argues on appeal that the dog sniff
extended the duration of the stop and exceeded the basis of the
stop.   But since he did not raise that angle below, we do not
address that either.    See, e.g., United States v. Valerio, 676
F.3d 237, 246 n.2 (1st Cir. 2012) (noting that arguments raised
for the first time on appeal are deemed waived).


                                      - 15 -
have been confined to requesting Dion's license, registration, and

insurance papers.

             The      government      counters     that    Blake     did      not

inappropriately extend the duration of the stop, all questions

asked were in response to the emerging tableau and, no matter how

you slice it, the questions didn't unreasonably prolong the stop

(it wasn't a long stop, and Dion carried the conversation too).

             Before we tackle these arguments, we provide the lay of

the land on some Fourth Amendment traffic-stop principles.                     A

routine traffic stop is more akin to a Terry stop than an arrest.

Rodriguez, 135 S. Ct. at 1614 (citations omitted).                "Like a Terry

stop, the tolerable duration of police inquiries in the traffic-

stop context is determined by the seizure's 'mission' — to address

the   traffic      violation   that    warranted   the    stop,    Illinois   v.

Caballes, 543 U.S. 405, 407 (2005), and attend to related safety

concerns."      Id.     The Rodriguez Court explained that, "[b]eyond

determining whether to issue a traffic ticket, an officer's mission

includes 'ordinary inquiries incident to [the traffic] stop.'"

Id. at 1615 (alterations in original) (quoting Caballes, 543 U.S.

at 408). This includes "checking the driver's license, determining

whether there are outstanding warrants against the driver, and

inspecting the automobile's registration and proof of insurance,"

id., as well as conducting criminal record searches to ensure

officer safety, id. at 1616 (citations omitted).              The Court went


                                      - 16 -
on:   when there is no reasonable suspicion of criminal activity,

an officer can undertake checks unrelated to the purpose of the

stop so long as those checks do not prolong the stop.                   Id. at 1614,

1615 (citations omitted). On the other hand, however, "[a] seizure

justified only by a police-observed traffic violation . . .

'become[s] unlawful if it is prolonged beyond the time reasonably

required to complete th[e] mission' of issuing a ticket for the

violation." Id. at 1612 (alterations in original) (emphasis added)

(quoting Caballes, 543 U.S. at 407).

          This brings us to the concept of reasonable suspicion in

the context of a traffic stop.                 Investigatory stops have two

components:      (1)    a    police       officer    must   have    a    reasonable,

articulable   suspicion       of   an     individual's      involvement     in    some

criminal activity in order to make the initial stop, see Terry,

392 at 21; United States v. Ruidíaz, 529 F.3d 25, 28 (1st Cir.

2008); United States v. Chhien, 266 F.3d 1, 6 (1st Cir. 2001); and

(2) any action undertaken with respect to the stop "must be

reasonably related in scope to the stop itself 'unless the police

have a basis for expanding their investigation,'" Ruidíaz, 529
F.3d at 28-29 (quoting United States v. Henderson, 463 F.3d 27, 45

(1st Cir. 2006)).

          When    examining        "reasonableness"         in   these    cases,    we

consider the totality of the surrounding circumstances.                       United

States   v.   Romain,       393 F.3d 63,     71   (1st    Cir.    2004).    The


                                        - 17 -
reasonableness   analysis   "requires    a    practical,   commonsense

determination," Ruidíaz, 529 F.3d at 29 (citing Sowers, 136 F.3d

at 28), and we have said that this "determination . . . entails a

measurable degree of deference to the perceptions of experienced

law enforcement officers," id. (citing Ornelas v. United States,

517 U.S. 690, 699 (1996); Chhien, 266 F.3d at 8).

          "No simple, mechanical formula tells us what reasonable

suspicion is, though we know that it is less than probable cause

and more than a naked hunch."     McGregor, 650 F.3d at 821 (citing

Chhien, 266 F.3d at 6); see also United States v. Sokolow, 490
U.S. 1, 7 (1989).   "And no one-size-fits-all template exists to

sketch out whether an officer acted with reasonable suspicion."

McGregor, 650 F.3d at 821 (citing Espinoza, 490 F.3d at 46).

Instead, we must assess the presence of reasonable suspicion "in

a commonsense, case-by-case way, taking in the whole picture."

Id. (citing Chhien, 266 F.3d at 6).

          Remember that "[a] Terry stop is not necessarily a

snapshot of events frozen in time and place," but rather more

closely resembles an ongoing process.        Ruidíaz, 529 F.3d at 29.

"For that reason, '[t]he propriety of an officer's actions after

an initial stop depends on what the officer knows (or has reason

to believe) and how events unfold.'"     Id. (alteration in original)

(quoting Romain, 393 F.3d at 71).    "[I]f an officer undertakes an

investigation pursuant to a Terry stop, his ensuing actions must


                                - 18 -
be 'fairly responsive to the emerging tableau.'"                    Id. (quoting

Chhien, 266 F.3d at 6); see also Sowers, 136 F.3d at 27.                 We have

explained that, as an investigation unfolds, an officer's focus

can shift, and he can "increase the scope of his investigation by

degrees" when his suspicions grow during the stop.                  Ruidíaz, 529
F.3d at 29 (quoting Chhien, 266 F.3d at 6; citing Sowers, 136 F.3d

at 27).    Indeed, "the police are in need of an escalating set of

flexible   responses,       graduated      in    relation   to   the   amount   of

information they possess."          Terry, 392 U.S. at 10.

             Back   to    our   case.     Let's    travel   back:      Blake    was

suspicious "[f]rom the very start" of the traffic stop.                   Dion's

truck bore Colorado plates, but Dion had an Arizona license with

a P.O. box; Dion oddly offered on multiple occasions during the

stop for Blake to search the truck; Dion's "extreme nervousness"

persisted throughout the stop; his reasoning for traveling - a

long car trip from Arizona to Pennsylvania to consult his CPA -

didn't add up; his travel route was off; the stretch of highway

was a drug-trafficking corridor; and he concealed aspects of his

drug-trafficking history.

             Any one of those facts, standing alone, might not support

reasonable suspicion.           See, e.g., Illinois v. Wardlow, 528 U.S.
119, 124 (2000).         Seizing on this observation, Dion tackles these

facts one by one, arguing that each is not a basis for reasonable

suspicion.    Dion contends that:         (1) his initial offer to Blake to


                                        - 19 -
search the truck was not "odd" or suspicious, and neither the

government nor Blake articulated any reason why it was; (2) the

nervousness Blake observed is not an important factor in the

reasonable-suspicion calculus and, regardless, the video of the

traffic stop shows that Dion was not "particularly nervous"; (3)

Dion's travel plans and route - though "off" in Blake's view -

were not implausible, and so do not support reasonable suspicion;

and (4) Blake did not learn of Dion's history of drug trafficking

until after the stop was impermissibly extended, and Dion's twenty-

five-year-old conviction was too old to support anything more than

a hunch.

           But the Supreme Court has flatly rejected just this sort

of "divide-and-conquer analysis" because it is inconsistent with

the   requirement   that    courts     examine   the    totality    of   the

circumstances.   United States v. Arvizu, 534 U.S. 266, 274 (2002)

(citing Terry, 392 U.S. at 22).        Indeed, "a fact that is innocuous

in itself may in combination with other innocuous facts take on

added significance."     Ruidíaz, 529 F.3d at 30; see also Terry, 392
U.S. at 22 (explaining that each act may be "perhaps innocent in

itself,"   but   taken     together,    the   acts     "warranted   further

investigation").    That is what we have here:       "taking in the whole

picture," McGregor, 650 F.3d at 821 (citing Chhien, 266 F.3d at

6), these facts are sufficient to support a reasonable suspicion

that criminal activity was afoot, specifically that Dion was


                                 - 20 -
involved in drug-related activities.           Addressing each of Dion's

points, but mindful of the totality of the circumstances, we

briefly explain.

              As Dion concedes, our case law allows an officer carrying

out a routine traffic stop to request identification from the

driver and to inquire into the driver's itinerary.               See United

States v. Fernandez, 600 F.3d 56, 60-62 (1st Cir. 2010); Chhien,
266 F.3d at 9.     That's how this traffic stop began.       Dion, who was

driving   a    vehicle   with   Colorado    plates,   produced   an   Arizona

license, and he described his travel itinerary as a return trip

from a cross-country road trip to visit a CPA in Pennsylvania.             A

drive of that distance for that purpose is reasonably viewed as

odd, to say the least, and that odd answer to a concededly

appropriate question about travel itinerary both prompted and

warranted Blake's follow-up questions in the cruiser on that

subject,7 as well as his Google Maps search, which revealed that

the route Dion was traveling was "off" for his stated journey.8


     7    We deem Blake's questions about Dion's occupation and
income — which Dion characterizes as outside of the scope of
permissible inquiries for this traffic stop — to be comfortably
within the bounds of reasonable follow-up questions. After all,
Dion told Blake that he drove across the country to visit a CPA,
presumably for a matter concerning his finances.
     8    In the course of arguing that Blake's questions
impermissibly extended the scope of the stop, Dion seizes on
Blake's admission that he was "looking beyond the traffic stop"
when he questioned Dion.     However, Dion's reliance on Blake's
subjective intent in asking his questions is misplaced because the
reasonable-suspicion analysis has an objective focus.          See


                                   - 21 -
See, e.g., United States v. Ramdihall, No. 15-1841, 2017 WL
2177140, at *6 (1st Cir. May 18, 2017) (relying on odd explanation

of   travel    plans   and   the   strange    fact   that   the   rental   car's

expiration fell in the middle of the supposed road trip to find

reasonable suspicion); United States v. Chaney, 584 F.3d 20, 26

(1st Cir. 2009) (explaining that defendant's implausible answers

to officer's questions coupled with nervousness provided officer

with reasonable suspicion that defendant had given a false name

and might be involved in criminal activity, so "it was reasonable

to undertake further questioning" to investigate).                 We need not

dwell on Dion's argument that this questionably odd explanation

for the trip "was not implausible or deceptive" because the

explanation for the trip was hardly the only suspicious occurrence

during this traffic stop.

              After Blake asked Dion to accompany him back to his

cruiser while Blake issued the citation,9 Dion volunteered an

entirely unprompted offer for Blake to search his truck.              Contrary

to   Dion's     contention    on    appeal,    Blake   explained     why    this

spontaneous offer to search struck him as "odd" and "suspicious":



McGregor, 650 F.3d at 822 ("[C]ourts do not 'plumb[]' an officer's
'actual motive' in performing a reasonable-suspicion analysis."
(second alteration in original) (quoting Bolton v. Taylor, 367
F.3d 5, 7 (1st Cir. 2004))); see also Ruidíaz, 529 F.3d at 29
(reasonableness in the traffic-stop context is "not dependent on
an individual officer's subjective motives").
     9    Remember that, on appeal, Dion does not revisit his
challenge to Blake's request for Dion to join him in the cruiser.


                                     - 22 -
in his experience, it was odd and uncommon for someone to offer to

have the officer search a vehicle. And, as we explained, we afford

"a measurable degree of deference to the perceptions of experienced

law enforcement officers."          Ruidíaz, 529 F.3d at 29; see also

Arvizu, 534 U.S. at 273 (explaining that reasonable-suspicion

assessment "allows officers to draw on their own experience and

specialized training to make inferences from and deductions about

the cumulative information available to them that 'might well elude

an untrained person.'" (quoting United States v. Cortez, 449 U.S.
411, 418 (1981))).     Moreover, the offer to search was not an

isolated, one-time occurrence.        Instead, during the time he spent

in Blake's cruiser, Dion made multiple unsolicited offers to Blake

to search his vehicle.

          Furthermore,      Blake    stopped    Dion   on   a    known   drug-

trafficking thoroughfare, and he observed Dion to be nervous from

the get-go — two factors that, while not indicative of criminal

activity standing on their own, can (and should) be thrown into

the reasonable-suspicion mix under our case law. See, e.g., United

States v. Stanley, 915 F.2d 54, 56 (1st Cir. 1990) (reasoning

lateness of the hour, high-crime geographic location, and unusual

conduct came together to support reasonable suspicion); United

States v. Gilliard, 847 F.2d 21, 25 (1st Cir. 1988) (finding

defendant's   nervousness    contributed       to   reasonable   suspicion);

United States v. Trullo, 809 F.2d 108, 111-12 (1st Cir. 1987)


                                    - 23 -
(concluding      reasonable         suspicion    was     supported     by   activities

taking place in "what [was] unquestionably a high crime area" and

by the fact that defendant's "behavior was indicative of some sort

of illegal transaction").            Citing United States v. McKoy, 428 F.3d
38, 40 (1st Cir. 2005), Dion tries to minimize the role to be

played by his nervousness in the reasonable-suspicion calculus.

But    McKoy    is   quite     different       from     Dion's   case.       The     McKoy

defendant's nervousness — which was limited to appearing nervous

and    avoiding      eye    contact     with    two     police   officers       as    they

approached his vehicle — was easily explained as "a common and

entirely natural reaction to police presence." 428 F.3d at 40.

That    pales     in       comparison    to     Dion's     sustained        nervousness

throughout the entire stop. Blake characterized Dion as "extremely

nervous," and his observations of Dion's pounding carotid artery

and "pulse in the area of his stomach underneath his shirt" confirm

this    assessment.10          In     fact,     Blake     elaborated     that      Dion's




       10 To the extent that Dion intends to rely on the video to
discredit Blake's testimony about Dion's extreme nervousness, that
argument is a nonstarter. The district-court judge, who had the
benefit of hearing Blake's testimony and observing his demeanor,
found Blake to be credible as a general matter, and, with respect
to the specific point about Dion's nervousness, noted Blake's
"first-person observations about Dion's nervousness during the
stop even as he reiterated his intention to give him just a
warning." Dion's one-sentence reference to the video falls well
short of establishing that either the judge's credibility
determination   or   her   reliance   on   Blake's   "first-person
observations about Dion's nervousness" was clearly erroneous. See
Espinoza, 490 F.3d at 46; Zapata, 18 F.3d at 975.


                                        - 24 -
nervousness was unlike the nervousness commonly shown by stopped

drivers (the "common and entirely natural reaction to police

presence" we discussed in McKoy) when pulled over because it was

so persistent, even after Dion was reassured that only a warning

citation would issue.

            Dion also complains that Blake's questions relating to

Dion's criminal history had nothing to do with the purpose of the

traffic stop for speeding.        This contention may be true, but it

ignores how the events were playing out, i.e. the emerging tableau

of what Blake knew.11        Blake already had concluded the route of

Dion's journey seemed "off," Dion's offer to search the truck was

odd, Dion was extremely and persistently nervous, and the encounter

was playing out on a known drug-trafficking thoroughfare. In these

circumstances,   Blake   was    justified    in   asking   Dion   about   his

criminal history.      See, e.g., Sowers, 136 F.3d at 27 ("Based on

unfolding    events,   the    trooper's     attention   (and,     thus,   his

reasonable suspicions) shifted away from the equipment violations

that prompted the initial stop toward a belief that the detainees

were engaged in more serious skulduggery.          Such a shift in focus

is neither unusual nor impermissible." (citing Zapata, 18 F.3d at

974)).


     11   Plus, the Supreme Court has characterized a criminal-
record check as a "negligibly burdensome precaution" that may be
necessary in order to complete the mission of the traffic stop
safely. Rodriguez, 135 S. Ct. at 1616.


                                  - 25 -
           Dion goes on to argue that his twenty-five-year-old

conviction was far too old to support reasonable suspicion.            This

doesn't persuade either:       in assessing all the circumstances,

officers   are   permitted   to    consider    all   criminal    misdeeds,

regardless of when they took place.           See McGregor, 650 F.3d at

822-23 (rejecting argument that a prior conviction was too old to

be considered in reasonable-suspicion calculus). And in any event,

it was not just the fact of conviction that Blake found suspicious.

It was also significant that Dion misrepresented the extent of his

criminal history by omitting that he had been on the hook not just

for possession, but also trafficking, and that he had been caught

up not just in marijuana, but also cocaine.

           In sum, Blake's suspicions were mounting with nearly

every passing moment.    "Evaluating whether an officer's suspicions

are (or are not) reasonable is a fact-sensitive task, bound up in

the warp and woof of the surrounding circumstances."            Chhien, 266
F.3d at 8 (citing Florida v. Royer, 460 U.S. 491, 500 (1983)).            As

we   examine   those   suspicions,   we    give   deference     to   Blake's

perceptions.     See id.     Here, Blake's growing suspicions (and

questioning) were reasonable.      As we have said, these stops are an

"ongoing process," and for that reason, the appropriateness of

what Blake did depends on what he knew (or had reason to believe)

and how the events of the stop unfold.         See Ruidíaz, 529 F.3d at

29 (citing Romain, 393 F.3d at 71).        Indeed, the focus of the stop


                                  - 26 -
can shift, as it did here, and Blake permissibly "increase[d] the

scope of his investigation by degrees" as his suspicions grew.

Id. (quoting Chhien, 266 F.3d at 6; citing Sowers, 136 F.3d at 27

(giving the okay on increasingly intrusive questions and unrelated

questions when suspicions escalate during a stop)).   The questions

Blake posed fell squarely within this universe of authority, and

to the extent those questions (and his Google Maps search for

Yardley) elongated the stop, it was permissible.12

          Overall,   on   this    record,   there     was   nothing

unconstitutional about what happened in the cruiser, and we do not

find error in the district court's finding that the duration and

scope of this stop were permissible.




     12   Dion's reliance on Pruitt in support of his argument is
misplaced. In Pruitt, an Eleventh Circuit traffic-stop case, a
police officer unreasonably elongated the traffic stop by
embarking on a fishing expedition without the benefit of any
reasonable suspicion of criminal activity:     the court observed
that the officer neglected to start writing the ticket, instead
asking unrelated questions. 174 F.3d at 1221.   The court said
that the officer should have focused his questions on getting the
driver's license, registration, and insurance papers, and then,
because there was no reasonable suspicion to detain the driver and
passengers, they "should have been free to go." Id. But we are
not bound by Pruitt, which we see as distinguishable anyway, and,
moreover, the Eleventh Circuit limited Pruitt to situations where
the unrelated questions unreasonably prolonged the detention.
See, e.g., United States v. Purcell, 236 F.3d 1274, 1280 (11th
Cir. 2001) (explaining that "the unrelated question did nothing to
extend the duration of the initial, valid seizure" and the
detention was not "of an excessively long duration"). Here, as we
have explained, Blake had reasonable suspicion, much more than the
Pruitt officer's "unsupported hunch," and the stop was not
unreasonable in scope or duration. 174 F.3d at 1221.


                             - 27 -
          The focus of the encounter then shifted to a search of

Dion's truck, which Blake undertook with Dion's consent.        But

because Dion contests the voluntariness of that consent, we move

along to that argument.

               2.   The Initial Search of the Truck

          Dion tells us that his consent to search the truck was

not freely given.   He argues that:    Blake coerced Dion's consent

through the prolonged questioning and "misrepresentation" and

"trickery," namely that Blake did not advise Dion that he could

refuse to consent to the search and made "repeated statements that

he was looking for drug traffickers"; Blake did not tell Dion he

was free to leave; Dion was not actually free to leave when Blake

said the stop was over; Dion was detained when the consent was

given; and multiple officers were present, contributing to the

involuntariness of the consent.    He tells us, in support of his

argument, that he exhibited a discomfort during the search and

stated his desire to end the search, and he seems to contend that

the officers' conduct during the search (Blake's comment, "the

longer I stand here and talk to you . . . , the longer it's going

to take," and Coffman's continued search) demonstrates that Dion

hadn't consented.   He further argues that his consent was vitiated




                              - 28 -
because it was the product of the constitutional violations as to

the scope and duration of the stop.13

                 Not     so,    says   the    government.          Dion   made   various

unsolicited offers to search, and that Blake did not inform Dion

that he could refuse consent does not spell coercion or render

consent invalid.               Instead, Dion's age and experience were such

that    he       knew    he    could   refuse   to    consent.       Furthermore,    the

detention of Dion - justified by reasonable suspicion, says the

government - similarly does not vitiate consent.                          Citing Dion's

bragging about knowing he could refuse to cooperate, the government

tells       us    Dion    knew    he   was   free     to   leave   despite   not   being

explicitly told so by Blake.

                 For our part, whether Dion freely consented to the search

is a question of fact, which we review for clear error.                      See United

States v. Dunbar, 553 F.3d 48, 56-57 (1st Cir. 2009). To determine

whether consent was voluntarily given, we look to the totality of

circumstances, including the person's "age, education, experience,

intelligence, and knowledge of the right to withhold consent."

United States v. Forbes, 181 F.3d 1, 5 (1st Cir. 1999) (citation

omitted).          We also consider "whether the consenting party was

advised of his or her constitutional rights and whether permission




       13 Having already decided the scope and duration of the
stop were permissible, we do not tackle this part of Dion's
argument.


                                             - 29 -
to search was obtained by coercive means or under inherently

coercive circumstances."        Id. (citation omitted).

              Based on the multifaceted levels of the offers to search,

consent(s) given, and searches conducted, at this point we limit

our discussion of consent to that which was given as to the first,

initial search of the truck.          The district court found that Dion's

consent      was   voluntary,   and    unless    that   finding     is   clearly

erroneous, we must accept it. Chhien, 266 F.3d at 7 (citing United

States v. Coraine, 198 F.3d 306, 308-09 (1st Cir. 1999)).                    Upon

close review of the record, we spy no clear error in that finding.

              Let's recap:    Dion first offered to let Blake search the

truck after Blake peered into the truck's back window.               Dion again

offered to let Blake search the truck after Blake told Dion that

the stop was over.      Meanwhile, we - and Blake - know that Dion was

seventy-eight years old on the day Blake pulled him over, and the

record reflects he had prior experience with the criminal justice

system.      At the end of the traffic stop (with Dion still hanging

out inside the cruiser after Blake told Dion he could stay and

chat if he wanted, but the stop was over), Dion told Blake that he

knew that he did not have to answer any questions.             Actually, what

he told Blake was that he "could have shut [Blake] off at the very

beginning," and he could have "bust[ed] [Blake's] balls," meaning

he   could    have   been    uncooperative     and   refused   to   answer   any

questions.


                                      - 30 -
          "Consent is voluntary if it is 'the product of an

essentially   free   and   unconstrained   choice.'"   Id.   (quoting

Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973)).    Here, there

is nothing to support Dion's claim of coercion and trickery or

that Blake's statements that he was looking for drug traffickers

rendered Dion's consent involuntary.14     Again, Dion made multiple

unsolicited offers to Blake to search his vehicle - including one

offer made even before Dion was in the cruiser - so the consent

given wasn't exactly a one-off.   Instead, it was a repeated offer

to search that, eventually, was accepted.     And the conversational

tone and nature of the encounter belies any suggestion that the

offers to search were coerced or the result of Dion not being told

that he could refuse to consent to a search, which "does not

automatically render [Dion's] consent invalid."     United States v.

Jones, 523 F.3d 31, 38 (1st Cir. 2008); see also Chhien, 266 F.3d

at 7 n.5 (citing Ohio v. Robinette, 519 U.S. 33, 39-40 (1996)




     14   To the extent that Dion's argument about trickery
encompasses his point at oral argument - that Blake wasn't engaging
in innocent personal chatter, but rather he was making conversation
and asking questions designed to give him reasonable suspicion -
we are not persuaded by this either. "[S]o long as manipulative
behavior does not cause us to question whether the relinquishment
was in fact voluntary . . . , it is 'reasonable' within the meaning
of the Fourth Amendment." United States v. Hornbecker, 316 F.3d
40, 49 (1st Cir. 2003) (citing Schneckloth, 412 U.S. at 222–27).
Indeed, "insincere friendliness which successfully induces a
criminal suspect to willingly answer questions and/or consent to
a search does not, without more, cause us to question whether the
suspect's response is 'voluntary.'" Id.


                               - 31 -
(concluding that an officer conducting a highway stop need not

inform    the      driver    that   he   is   free    to   go    before   requesting

permission to conduct a search)).                 Besides, as discussed, this

wasn't Dion's first rodeo:           Dion's age and experience tell us that

he knew that he could refuse to consent.

              Blake not explicitly telling Dion that he was free to go

also fails to persuade us that the consent wasn't freely given.

Blake communicated to Dion that the stop was over, but Dion could

stay and chat if he wanted to.                    The clear implication here,

especially in light of Blake's statement that Dion was "no longer

being detained for speeding," is that Dion was free to go.                       Nor

was the consent vitiated because Blake didn't actually consider

Dion free to go:            such uncommunicated intent fails to move the

needle.    See, e.g., United States v. Streifel, 781 F.2d 953, 959

(1st   Cir.     1986)       (concluding    that      officers'    intentions     were

relevant only to the extent that they were communicated to the

defendants); see also Berkemer v. McCarty, 468 U.S. 420, 442 (1984)

(disregarding "policeman's unarticulated plan" with respect to

whether the suspect was in custody because "the only relevant

inquiry is how a reasonable man in the suspect's position would

have understood his situation").

              As    to   Dion's     suppositions        that     the   consent    was

involuntary because he was detained and because multiple officers

were present, both fall short.            "A person who is lawfully detained


                                         - 32 -
may still voluntarily give consent to a search," Ramdihall, 2017
WL 2177140, at *6 (citing Forbes, 181 F.3d at 6 (noting that "the

fact of custody alone is never enough to demonstrate coerced

consent")),   and,   at   a   maximum,   only    three   officers   made   an

appearance, cf. id. (consent was valid where six officers were on

the scene).

          As part of a more sweeping argument as to consent, Dion

also points to his discomfort during the search and his desire to

end the search as further proof that he didn't consent.              And he

seems to complain that the officers' conduct during the search

amounted to coercion (when Dion said "I'm trying to make time,"

Blake replied, "The longer I stand here and talk to you about it,

the longer it's going to take").         But Dion's post-consent conduct

is of marginal, if any, relevance - Dion made multiple offers to

search, so Dion's complaints on this point smack more of buyer's

remorse than of proof that the consent wasn't voluntarily offered.

Same goes for the officers' conduct.            Once Dion gave consent to

search, undertaking the search is permissible.               Based on the

record, Blake's "the longer it's going to take" statement was not

coercive as much as an indication that he was simply trying to

execute an efficient, uninterrupted search.          And moreover, Dion's

consent-withdrawal is not the clearest - again, we assumed for

argument's sake that he did effectively withdraw consent, but it's




                                  - 33 -
hardly clear.       In any event, once Dion said, "I thought I was being

nice giving you permission," the search was quickly suspended.

             The district court found that the consent given by Dion

at the beginning of the stop and the consent given at the end of

the discussion in the cruiser were voluntary, and that finding is

supported by the record evidence and is free of clear error.15

             Dion has a response to this, too:         even if he gave

consent, he withdrew it while the search was underway.       We turn to

that next.

               3.     Withdrawn Consent and Probable Cause

             Dion argues that his consent was withdrawn when it became

clear that Blake was going to search Dion's truck thoroughly, and

there was no probable cause for the second, continued search of

the truck. The government agrees that probable cause must be shown

if the consent was revoked.

             We look at probable-cause determinations de novo.     See,

e.g., United States v. Camacho, 661 F.3d 718, 724 (1st Cir. 2011).

Because we can dispose of the merits of Dion's arguments on the

probable-cause analysis, we assume without deciding that Dion did




     15   We would next turn to Dion's contention that the search
cannot be supported by reasonable suspicion, but there is no need.
Because we conclude the consent was voluntarily given, reasonable
suspicion need not be shown.


                                   - 34 -
indeed revoke his consent to the search.16              But first, some

background.

            The Fourth Amendment guarantees the right to be free

from unreasonable searches and seizures in the absence of a warrant

supported   by   probable    cause.    U.S.   Const.   amend.    IV.   The

automobile exception provides that "police officers may seize and

search an automobile prior to obtaining a warrant where they have

probable    cause   to      believe   that    the   automobile    contains

contraband."     United States v. Silva, 742 F.3d 1, 7 (1st Cir.

2014); see also Florida v. White, 526 U.S. 559, 563–64 (1999).

            "Probable cause exists when 'the facts and circumstances

as to which police have reasonably trustworthy information are

sufficient to warrant a person of reasonable caution in the belief

that evidence of a crime will be found.'"           Silva, 742 F.3d at 7

(quoting Robinson v. Cook, 706 F.3d 25, 32 (1st Cir. 2013)); see

also Florida v. Harris, 133 S. Ct. 1050, 1055 (2013). Importantly,

"[t]he test for probable cause is not reducible to 'precise

definition or quantification,'" Harris, 133 S. Ct. at 1055 (quoting

Maryland v. Pringle, 540 U.S. 366, 371 (2003)), but rather "[t]he




     16   As we know, Dion became anxious to leave while the search
was underway, telling the officers "I'm trying to make time." When
Blake told Dion he wanted to continue looking and would return
everything to its rightful place when he was done, Dion said, "I
thought I was being nice giving you permission." At that point,
Blake told Coffman that Dion revoked his consent, and they stopped
searching the truck.


                                  - 35 -
standard is satisfied when the totality of the circumstances create

'a fair probability that . . . evidence of a crime will be found

in   a   particular    place,'"    Silva, 742 F.3d    at    7   (omission   in

original) (quoting United States v. Hicks, 575 F.3d 130, 136 (1st

Cir. 2009)).    And that means all that is required is the kind of

"fair probability on which reasonable and prudent people, not legal

technicians, act."      Harris, 133 S. Ct. at 1055 (internal quotation

marks and alterations omitted) (quoting Illinois v. Gates, 462
U.S. 213, 231 (1983)); see also Polanco, 634 F.3d at 43 (explaining

that "probable cause only requires a fair probability - which is

well short of certainty - that evidence of criminal activity will

be found in a particular place").           "Finely tuned standards such as

proof beyond a reasonable doubt or by a preponderance of the

evidence . . . have no place in the [probable-cause] decision."

Harris, 133 S. Ct. at 1055 (omission and alteration in original)

(quoting Gates, 462 U.S. at 235).

            The facts as found by the district court support a

determination that probable cause existed.                For starters, Dion's

"off" route from Yardley, Pennsylvania to Tucson, Arizona, his

various unsolicited offers to search his truck, his "extreme

nervousness,"    his    previous    brushes    with   the       criminal   justice

system due to trafficking, and his inaccurate statements about his

criminal history all militate in favor of probable cause.                  Add to

that the later observations by Blake:              the "junk" in the trunk


                                    - 36 -
that (based on Blake's experience) looked like a cover load; Dion's

account   that   the   contents   of   the   truck   came   from   Boston,

Massachusetts when Boston previously hadn't been mentioned as a

destination or stop during his trip; Dion's persistent extreme

nervousness throughout the stop and search; the uptick in Dion's

nervousness during the search; Dion's sudden eagerness to hit the

road once the search was underway; and Dion's "Pardon me?" response

when Blake asked about large amounts of currency (evasive stalling

response to question about large sums of cash versus quick and

assured "no" answers to questions about having various drugs).17

           Viewing all of these circumstances in their totality -

as we are required to do - we conclude that Blake had reason to

believe Dion was trafficking contraband, and a search of his truck


     17   We do not list among these factors the K-9 indication,
the reliability of which was hotly contested below. The indication
is only one of many pieces of record evidence supporting probable
cause, and our conclusion does not depend on its inclusion in our
calculus.    Also, Dion says we cannot consider his consent-
withdrawal as a way of supporting probable cause - he says that
revocation should not be used against him. But we do not focus
our attention on his purported consent revocation. Instead, we
look, in part, to his sustained and mounting nervousness as the
search progressed. See, e.g., United States v. Henry, 827 F.3d
16, 28 (1st Cir. 2016) (relying, in part, on the defendant's
nervousness and anxiety during questioning to support probable-
cause finding); United States v. Brown, 457 F.2d 731, 733 (1st
Cir. 1972) (finding probable cause to arrest when, in addition to
other factors, the defendant appeared not just initially nervous,
but "increasingly nervous" as the encounter wore on); see also
United States v. West, 219 F.3d 1171, 1178 (10th Cir. 2000) (citing
as one of the factors supporting probable cause the defendant's
"extreme nervousness beginning with the stop of the vehicle and
increasing during the search of the trunk of the car").


                                  - 37 -
would yield evidence of that.    In other words, by the time the

officers resumed their search after Dion arguably withdrew his

consent, leading to the discovery of the cash tucked away in the

FedEx boxes, they had the requisite probable cause they needed to

do so.18   See, e.g., United States v. Collazo, 818 F.3d 247, 260

(6th Cir. 2016), cert. denied, 137 S. Ct. 169 (2016) (concluding

that conflicting stories about travel plans, plus nervousness, may

be considered as part of the probable-cause analysis); United

States v. Champion, 609 F. App'x 122, 126 (4th Cir. 2015) (counting

the occupants' "inconsistent answers as to their travel plans" in

the probable-cause calculus because "the inconsistencies supported

an inference of ongoing criminal activity"); United States v.

Maldonado, 356 F.3d 130, 137 (1st Cir. 2004) (affirming probable-

cause finding when the driver told a strange travel story and the

officer's "experienced eye" spotted a cover load); West, 219 F.3d

at 1178-79 (giving weight to the defendant's "extreme and continued

nervousness" and the defendant's prior criminal record for serious

offenses to support the probable-cause determination).




     18   It is unclear whether Dion is arguing that the dog sniff
constituted an unlawful extension of a completed traffic stop in
the absence of reasonable suspicion under Rodriguez. To the extent
Dion intended to make this argument, it is meritless in the
circumstances of this case.     Putting aside the fact that Dion
arguably consented to allowing Blake to walk the K-9 around the
car, the officers had, for reasons discussed above, probable cause
to search the car — more than mere reasonable suspicion of criminal
activity — at the time of the dog sniff.


                              - 38 -
                     4.   Suppressing the Evidence

             Dion says all of the evidence seized as a result of the

search must be excluded as the "fruit of the poisonous tree."             See

Wong Sun v. United States, 371 U.S. 471, 488 (1963).              Because we

see    no   constitutional    violations,     we   need   not   address   this

argument.

                             5.   Final Thoughts

             Dion argues, seemingly as a catch-all, that the district

court erred in its failure to list facts most favorable to Dion.

"We 'construe the record in the light most favorable to the

district court's ruling,'" United States v. Dancy, 640 F.3d 455,

461 (1st Cir. 2011) (quoting United States v. Cook, 277 F.3d 82,

84 (1st Cir. 2002)), "and we 'will uphold the denial of a motion

to suppress as long as any reasonable view of the evidence supports

it,'" id. (quoting United States v. Battle, 637 F.3d 44, 48 (1st

Cir. 2011)).       Here, as discussed in great detail above, the

district court did not clearly err in its factual findings.               That

Dion believes that certain other facts deserved more weight than

they    received   from   the     district   court   does   not   alter   this

conclusion - the evidence in the record supports the district

court's findings, and that is that.

III.    CONCLUSION

             For all of these reasons, we uphold the orders of the

district court.

             Affirmed.




                                    - 39 -